

116 HR 4304 IH: NASA Enhanced Use Lease Authority Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4304IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Palazzo (for himself, Ms. Kaptur, Mr. Guest, Mr. Kelly of Mississippi, Ms. Eshoo, Ms. Hill of California, Mr. Scott of Virginia, and Mr. Foster) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 51, United States Code, to allow the Administrator of the National Aeronautics and
			 Space Administration to accept in-kind consideration for certain leases,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the NASA Enhanced Use Lease Authority Act of 2019. 2.Enhanced Use Lease Authority (a)Expansion of in-Kind consideration for certain leasesSection 20145(b)(1) of title 51, United States Code, is amended by striking subparagraph (B) and inserting the following:
				
 (B)ExceptionsNotwithstanding subparagraph (A), the Administrator may accept in-kind consideration for leases entered into for the purpose of—
 (i)developing renewable energy production facilities; (ii)maintaining, constructing, modifying, or improving facilities on real property under the jurisdiction of the Administrator;
 (iii)carrying out aeronautical and space research, development, testing, and evaluation activities; or (iv)the provision of services to the Administration, including launch services and payload processing services..
 (b)Reporting requirementsSection 20145(f) of title 51, United States Code, is amended by adding at the end the following:  (3)Capturing the value of in-kind considerationInformation with respect to—
 (A)the value and nature of in-kind consideration; and (B)controls in place that ensure that the Administration takes advantage of such consideration..
 (c)Obligation of fundsSection 20145 of title 51, United States Code, is amended by adding at the end the following:  (h)Obligation of fundsExcept as provided in subsection (b)(2), the Administrator may not obligate funds under this section..
 (d)Expiration of lease authoritySection 20145(g) of title 51, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2029. 